Citation Nr: 1118860	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-37 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an adverse rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issues of entitlement to an increased rating for service-connected psychiatric disability, entitlement to a total disability rating based upon individual unemployability (TDIU) and whether the Veteran submitted a timely notice of disagreement with respect to the initial rating assigned for anxiety disorder with secondary alcohol abuse have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran manifests PTSD as a result of verified combat stressors.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished to the claimant.  In essence, the following sequence is required: There must be a decision by the RO, the claimant must express timely disagreement with the decision (NOD), VA must respond by explaining the basis for the decision to the claimant (SOC), and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his/her argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

The Board notes that, in an Appellant's Brief dated April 2011, the Veteran's representative asserted that the RO erred in failing to address a timely notice of disagreement with respect to the assignment of a 50 percent evaluation for anxiety disorder with secondary alcohol abuse.  Notably, the RO issued a rating decision in September 2007 which granted service connection for anxiety disorder with secondary alcohol abuse, and assigned an initial 50 percent evaluation effective December 29, 2003.  At the same time, the RO issued an SOC on the issue denying entitlement to service connection for PTSD.

In November 2007, the Veteran submitted a timely substantive appeal (VA Form 9) clearly directed towards the September 2007 SOC, thus perfecting his appeal to the Board on the PTSD claim.

The Veteran's representative contends that the November 2007 VA Form 9 filing also represented a timely NOD with respect to the initial rating assigned for anxiety disorder in the September 2007 rating decision.  

There are six elements for a valid NOD: it must (1) express disagreement with a specific determination of the agency of original jurisdiction; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO decision; (5) be filed by the claimant or the claimant's authorized representative; and (6) express a desire for Board review.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.201; Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  

In the April 2011 Appellant's Brief, it is argued that the Veteran's reference to suicidal ideation should be liberally construed as expressing disagreement with the initial rating assigned for service-connected anxiety disorder, as this is a factor considered in evaluating mental disorders under 38 C.F.R. § 4.130.  

In the opinion of the Board, the Veteran's representative has raised an issue of fact and interpretation which is best adjudicated by the RO in the first instance.  As such, the issue of whether the Veteran submitted a timely NOD with respect to the initial rating assigned for anxiety disorder with secondary alcohol abuse has been referred to the RO for initial adjudication.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM- IV as well as its more liberalizing standards to establish a diagnosis of PTSD. The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

In this case, the U.S. Army and Joint Services Records Research Center (JSRRC)) coordinator has verified that the Veteran was subjected to enemy fire while serving with Company C, 121st Signal Battalion, 1st Infantry Division as a radio transmission tech operator from December 1967 to December 1968.  The issue on appeal is limited to whether the Veteran manifests PTSD as a result of his verified combat stressors.

The record reflects a disagreement of medical opinion as to whether the Veteran manifests PTSD as a result of his combat experiences.  Notably, the medical opinion is in relative agreement that the Veteran's current anxiety symptoms which overlap with PTSD symptoms result from his combat experiences.  Currently, the Veteran is service-connected for anxiety disorder with secondary alcohol abuse but wants service connection for PTSD.

The medical opinion in support of this claim consists of psychiatric evaluations and assessments conducted by the Veteran's treating VA clinicians.  In May 2005, the Veteran underwent a one-day VA admission which resulted in diagnosis of PTSD and alcohol dependence.  Notably, the PTSD diagnosis was listed as an "Axis I" designation, thus reflecting a diagnosis of PTSD per the DSM-IV criteria.  The Veteran had reported flashbacks of Vietnam.  His subsequent VA clinical records reflect continuing treatment for an Axis I diagnosis of PTSD.

The medical opinion against this claim consists of a September 2007 VA Compensation and Pension (C&P) examination report which conceded that the Veteran's current anxiety symptoms of nightmares, insomnia, mild hypervigilance, irritability and history of dissociative reactions are a likely consequence of his military trauma exposure.  The examiner also indicated that psychiatric test results were consistent with a diagnosis of PTSD, but that the Veteran's recollections of emotional and physiological reaction to the traumatic events were inconsistent and rendered the psychological testing results "probably invalid."  The examiner also indicated that a considerable amount of the Veteran's occupational and social impairment resulted from alcohol dependence (which the RO has service-connected).

Overall, the Board finds competing medical opinions regarding whether the Veteran meets the DSM-IV criteria for PTSD.  On the one hand, the Veteran's treating VA clinicians for many years have determined that a diagnosis of PTSD per DSM-IV criteria has been established.  On the other hand, a September 2007 VA C&P examiner essentially concedes that the DSM-IV criteria are partially met but has made a subjective interpretation that the Veteran's emotional and physiological reactions to the traumatic events are not sufficient to support a PTSD diagnosis.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board must also consider this claim from the practical viewpoint that service connection has been granted for anxiety disorder with secondary alcohol abuse.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

Based upon the unique facts of this case, the Board finds that any doubt as to whether the Veteran currently manifests PTSD as a result of his verified combat stressors should be resolved in favor of the Veteran.  As such, the claim of service connection for PTSD is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

The claim of entitlement to service connection for PTSD is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


